DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.

Response to Arguments
Applicant’s arguments, filed 11/04/21, with respect to the rejections of claims under Double Patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,829,278 have been fully considered.  The Examiner notes Applicant’s request on page 7 of Remarks that the rejection be held in abeyance until the claims are otherwise allowable.  

Applicant’s arguments, filed 11/04/21, with respect to the rejection(s) of claims under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US, 5,230,427) have been fully considered and are persuasive.  Applicant has amended claims 1 and 11 to include the limitation of “wherein a thermal-induced adhesion power of the first polymer sealing layer to the reagent container is greater than that of a peel force between that of the first polymer sealing layer to the aluminum foil layer and the aluminum foil layer to the second polymer layer” and then argued that this feature is not taught by the 

Applicant’s arguments, filed 11/04/21, with respect to the rejection(s) of claims under 35 U.S.C. 103 as being unpatentable over Betts et al. (US, 5,230,427) in view of Smelko et al. have been fully considered and are persuasive.  Applicant has amended claims 1 and 11 to include the limitation “wherein a thermal-induced adhesion power of the first polymer sealing layer to the reagent container is greater than that of a peel force between that of the first polymer sealing layer to the aluminum foil layer and the aluminum foil layer to the second polymer layer” and then argued that this feature is also not, in fact, taught by the prior art Smelko as argued by the Examiner in Paragraphs 18-21 of the Non-Final Rejection mailed 03/35/21.  See pages 7-8 of Applicant’s Remarks.  The Examiner agrees with Applicant, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8-14, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,829,278. Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection was applied in Paragraphs 2-3 of the Office action mailed 03/25/21 and maintained in the Office action mailed 09/17/21. The Examiner again notes Applicant’s request that the rejection be held in abeyance until the claims are otherwise allowable.  See Paragraph 3 above and page 7 of Applicant’s Remarks submitted 11/04/21. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-14, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 5,230,427) in view of Koschinat (US 2016/0167848). Betts teaches a container having a cap closure. The embodiment of the device most relevant to the instant claims is best shown in Figures 1-7 and described in columns 3-13.
Regarding claims 1, 11, 13, 21 and 22 — Betts teaches a container with a storage portion (vial 10), a throat with a throat side wall (neck 14), and a top opening having an outer surface (opening 16). The container (vial 10) of Betts includes a cap (32/40) having a top wall (34), a side wall (36) and an open access hole (aperture 44). See the Figures and column 4, line 67 — column 9, line 33. Betts further teaches a seal for sealing the opening of the container comprising a first polymer sealing layer configured to be heat-sealed to an outer surface of the opening of the throat of the reagent container; an aluminum foil layer arranged on top of the first polymer sealing layer and configured to heat seal the first polymer sealing layer by inductive heating to the outer surface of the opening of the throat of the reagent container; and a second polymer layer arranged on top of the aluminum foil layer and configured to protect the aluminum foil layer and the first polymer layer; wherein the induction seal is accessible through the open access hole of the cap and is configured to be opened by a perforation device and hold an opened shape when perforated, while remaining adhered to the outer surface of the opening of the throat of the reagent container. See column 5, line 44 — column 6, line 54.  Betts does not teach a thermal-induced adhesion power of the first polymer sealing layer to the reagent container that is greater than that of a peel force between that of the first polymer sealing layer to the aluminum foil layer and the aluminum foil layer to the second polymer layer.  
Koschinat teaches a storage container having a liquid tight seal.  The device is best shown in Figures 1 and 5 and described in Paragraphs 0047-0074.  The container seal as shown in Figure 1 includes a first plastic layer (inner layer 2) sealed to a surface of the container (1), an aluminum foil layer (outer layer 3) arranged on top of the first polymer layer (inner layer 2), and a second plastic layer (adhesive film 4) arranged on top of the aluminum foil layer (outer layer 3).  The adhesive film (4) of Koschinat is attached to the aluminum foil (outer layer 3) such that removal of the adhesive film also results in removal of the aluminum foil layer (outer layer 3) while the first layer (inner layer 2) remains on the cap.  The inner layer further includes a portion that may be pierced to access the container.  See Paragraphs 0021, 0026, 0051, 0057, 0062, 0069-0070; and also claims 1-5.  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the peel away layer(s) feature from Koschinat with the device of Betts.  One of ordinary skill in the art would combine the peel away layers to the multi-layered seal of Betts in order to allow for the removal of the upper layers while leaving the inner sealing layer on the container as taught by Koschinat. 
Regarding claim 2, 8, 14 and 17 — Betts recites their seal allows for perforation of the aluminum foil while the seal stays on the container in column 8, lines 55-63. The Examiner submits this meets the limitation of “a holding power of the first polymer sealing layer is greater than a sear force required to perforate the aluminum foil layer and the second polymer layer” as recited in the claims.
Regarding claim 3 — Betts recites polyethylene for the first polymer sealing layer in column 5, lines 59-60.
Regarding claims 6 and 12 — Betts discloses a screw-on cap (32) and a snap-on cap (40) in columns 7-8.
Regarding claims 9 and 18 — Betts teaches a second polymer layer of nylon, polyester, polyethylene or polypropylene in column 4, lines 55-61 and a cap of metal or polycarbonate or blends thereof in column 7, lines 52-56.
Regarding claims 10 and 19 – Betts teaches a first polymer layer of polyethylene and second polymer layer of nylon, polyester or polypropylene in column 5, lines 55-61. 
Regarding claims 21 and 22 — Betts teaches a bottom projector (projection 48) onto an interior portion of the cap (40) that provides contact pressure to hold the seal (20) in place between the cap (40) and container (vial 10). See Figures 5-7 and column 8, line 24 — column 9, line 33.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 5,230,427) in view of Koschinat (US 2016/0167848), and further in view of Smelko et al. (US 2006/0151415). Betts and Koschinat, as described above in Paragraphs 12-20, teach every element of claims 4 and 20 except for the second polymer layer comprised of polyethylene terephthalate (PET). Smelko teaches a multilayer container closure that includes on outer layer of polyethylene terephthalate (PET). The container and closure are shown in Figures 1 and 3 and described in Paragraphs 0018-0025. The multilayer closure seal (300) includes a plurality of main sheets (301, 302), with each sheet having a plurality of layers. As shown in Figure 3 and described in Paragraphs 0022-0025, Smelko teaches a top sheet (302) comprised of white polyethylene terephthalate that may include written material or other information. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the outer layer of polyethylene terephthalate . 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                       December 26, 2021